DETAILED ACTION
This is a first action on the merits, in response to the claims received 7/13/2020. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 7/13/2020 has been considered by the examiner. An initialed copy is attached herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1,2,3,9-11,13,16,17,20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10714956.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant are substantially identical to the claims in the patented ,similar subject matter within claim(s) 1,2,3,9-10,13,16,20 of .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,9,13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta et al, (Sengupta), (USPATNO.5,541,490).
 	As for claim 1, Sengupta discloses a charging connector configured to connect to power terminals of a battery; a data connector configured to connect to the battery; and a charger controller configured to: read battery data (battery voltage) from the battery via the data connector, set a completion threshold (via INHIBIT signal) based on the battery data, and charge the battery via the charging connector until the completion threshold is satisfied (col.8, lines 36-line 63).
 	As for claim 2, Sengupta discloses the data connector comprises one or more electrical conductors distinct from electrical conductors of the charging connector (abstract, col.4, lines 32- col.5, line 14).
 	As for claim 3, Sengupta discloses reading the battery data comprises reading one or more of: a charge cycle count for the battery, a battery identifier, a (col.1, 47-61)
 	As for claim 9, Sengupta discloses battery data read by the charger controller includes initial data and additional data read by the charger controller while charging the battery.
 	As for claim 13, Sengupta discloses system comprising a battery configured to provide power to an electrical device; a charging apparatus separate from the electrical device, the charging apparatus comprising: a charging connector configured to connect to power terminals of the battery; a data connector configured to connect to the battery; and a charger controller configured to read battery data (battery voltage)  from the battery via the data connector, to set a completion threshold based (via INHIBIT signal) on the battery data, and to charge the battery via the charging connector until the completion threshold is satisfied (col.8, lines 36-line 63).
 	As for claim 17, Sengupta discloses method comprising: connecting a charging connector to power terminals of a battery; connecting a data connector to the battery; reading battery data (battery voltage)  from the battery via the data connector; setting a completion threshold based (via INHIBIT signal) on the battery data; and charging the battery via the charging connector until the completion threshold is satisfied (col.8, lines 36-line 63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6,10-12,14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of Haag et al, (Haag), (USNO.2012/0116699)
 As for claim 10, Sengupta discloses all limitations, but differs from the claimed invention because he does not explicitly charger controller is further configured to store the battery data, and to provide a user with access to the stored data
Haag discloses charger controller is further configured to store the battery data,and to provide a user with access to the stored data (par.[0033,0040])
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Sengupta by using charger controller is further configured to store the battery data, and to provide a user

 	As for claim 11, Sengupta in combination with Haag discloses charger controller is further configured to provide the user with a predicted remaining lifetime for the battery based on the battery data (par.[0033,0040])
 	As for claims 12, Sengupta discloses the claimed invention except for charger controller is further configured to suspend charging the battery based on safety alert flags in the additional data, and to require a user to acknowledge a safety risk prior to resuming charging. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could charger controller is further configured to suspend charging the battery based on safety alert flags in the additional data, and to require a user to acknowledge a safety risk prior to resuming charging for advantages such as reduce battery deterioration and improving battery life span.
As for claims 4,14, and 18, Sengupta discloses the claimed invention except for setting the completion threshold based on the battery data comprises adjusting the completion threshold to less-than-full capacity. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could setting the completion threshold based on the battery data comprises adjusting the completion threshold to less-than-full capacity for advantages such as reduce battery deterioration due to overcharging.
   	As for claims 5 and 19, Sengupta discloses the claimed invention except for supplying power to the battery above a peak battery voltage; and in response to the 
 	As for claims 6, Sengupta discloses the claimed invention except for battery data comprises an open-circuit voltage for the battery and a state-of-charge percentage for the battery, and wherein the charger controller is further configured to perform a deep cycle discharge of the battery, prior to charging the battery, based on determining that the state-of-charge percentage is inconsistent with the open-circuit voltage. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could determine battery data comprises an open-circuit voltage for the battery and a state-of-charge percentage for the battery, and wherein the charger controller is further configured to perform a deep cycle discharge of the battery, prior to charging the battery, based on determining that the state-of-charge percentage is inconsistent with the open-circuit voltage for advantages such as reducing battery deterioration.
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Sengupta in view of Kelly, (USPATNO.5,795,664).
 	As for claims 16 and 20 , Sengupta discloses all limitations, but differs from the claimed invention because he does not explicitly a cooling chamber; providing a cooler 
operating the cooler to control a temperature of the battery 	
  	Kelly discloses and shows in Figs.7,10 discloses a cooling chamber (within 46); providing a cooler (via 28) connected to the cooling chamber; and providing a battery (within 46) slot at least partially cooled by the cooling chamber; receiving the battery in the battery slot; and operating the cooler to control a temperature of the battery (col.7, line 21-col.8, line 10, col.9, line 4-44)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention was made to have modified the teachings of Sengupta by using a cooling chamber; providing a cooler connected to the cooling chamber; and providing a battery slot at least partially cooled by the cooling chamber; receiving the battery in the battery slot; and operating the cooler to control a temperature of the battery 	
for advantages such as preventing damage in extreme conditions (abstract), as taught by Kelly.
  Allowable Subject Matter
Claims 7,8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7: a cooling chamber; a cooler connected to the cooling chamber; a first battery slot at least partially cooled by the cooling chamber, the first battery slot configured to 
Claims 8 and 15: a second charging connector configured to connect to power terminals of a second battery; and a second data connector configured to connect to the second battery, wherein the charger controller is configured to read second battery data from the second battery via the second data connector, and to direct power between the charging connector and the second charging connector based on the battery data and the second battery data, in combination with the remaining limitations of independent claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859